Citation Nr: 0814071	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral L5 
spondylolysis, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to service connected low back 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 2007, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  
The transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action on his part is required.


REMAND

The Board regrets any further delay in adjudicating the 
claims, but finds that additional development of evidence and 
consideration of potentially relevant laws by the RO is 
necessary to arrive at a resolution of the veteran's claims 
on appeal.  See 38 C.F.R. § 4.6.

The Board notes that the veteran's VA clinical records of 
treatment do not appear to be complete.  There is a gap in 
treatment records from September 2003 until a March 2006 
neurology consultation, at which time the veteran reported 
having undergone a series of epidural injections to the lower 
back in 2004.  

As VA is considered to have constructive notice of medical 
records in its possession, the RO must attempt to obtain 
these records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the veteran seeks a higher disability evaluation for 
his service connected low back disability, currently 
identified by the RO as "bilateral L5 spondylolysis."  At 
his hearing in October 2007, the veteran attributed bilateral 
sciatica-type symptoms as secondary to his service connected 
low back disability.  His VA clinical records document 
abnormal sensory examinations of the lower extremities with 
disc abnormalities shown by magnetic resonance imaging (MRI) 
scans.

In adjudicating the case, the RO has made no mention 
concerning the applicability of the criteria for evaluating 
intervertebral disc syndrome (IVDS) which, by the record, 
appears to be a contributing factor to the current severity 
of the veteran's overall low back disability, though this is 
not clear.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) issued a recent decision in the appeal of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that notice complying with section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

While this case is in remand status, the veteran should be 
provided corrective notice on his increased rating claim 
consistent with the holding in Vazquez-Flores.  

The Board defers consideration of the inextricably 
intertwined claim of service connection for erectile 
dysfunction as secondary to service connected low back 
disability to avoid any potential prejudice to the veteran.  
See Harris, 1 Vet. App. at 183.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided corrective 
notice on his claim for an increased rating for 
bilateral L5 spondylosis consistent with the 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In particular, he should be advised as 
follows:

a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disability and the effect 
that worsening has on his employment and 
daily life; and
	
b) notice of the schedular criteria for a 50 
percent rating for thoracolumbar spine 
disability under the General Rating Formula 
for Diseases and Injuries of the Spine.

2.  The RO should obtain the veteran's treatment 
records for his low back disability and erectile 
dysfunction from the West Palm Beach VA Medical 
Center since September 2003.

3.  After completing any additional necessary 
development, the RO should readjudicate the 
issues on appeal.  With respect to the low back 
claim, the RO should give specific consideration 
to the provisions of 38 C.F.R. § 3.321(b) and if 
the veteran has IVDS.  If any claim on appeal 
remains unfavorable, the RO should furnish the 
veteran and his representative a supplemental 
statement of the case that considers all evidence 
of record since the January 2007 statement of the 
case, and afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



